Case 2:18-cv-00103-JRG-RSP Document 19 Filed 02/26/20 Page 1 of 2 PageID #: 56



                         IN THE UNITED STATES DISTRICT COURT
                          FOR THE EASTERN DISTRICT OF TEXAS
                                  MARSHALL DIVISION

 ULTRAVISION TECHNOLOGIES,                  §
 LLC,                                       §
                                            §
            Plaintiff,                      §
       v.                                   §
                                            §
                                            §
 GOVISION, LLC,                                      Case No. 2:18-cv-00100-JRG-RSP
                                            §
                                                     LEAD CASE
                                            §
                                            §
 GLUX VISUAL EFFECTS TECH                            Case No. 2:18-cv-00099-JRG-RSP
                                            §
 (SHENZHEN) CO.,                                     CONSOLIDATED CASE
                                            §
                                            §
 LEYARD OPTOELECTRONIC CO.,                          Case No. 2:18-cv-00102-JRG-RSP
                                            §
                                                     CONSOLIDATED CASE
                                            §
                                            §
 SHENZHEN LIANTRONICS CO., LTD.,                     Case No. 2:18-cv-00103-JRG-RSP
                                            §
                                                     CONSOLIDATED CASE
                                            §
                                            §
 PRISMAFLEX INTERNATIONAL                            Case No. 2:18-cv-00108-JRG-RSP
                                            §
 FRANCE S.A.,                                        CONSOLIDATED CASE
                                            §
                                            §
 SHENZHEN ABSEN
                                            §        Case No. 2:18-cv-00112-JRG-RSP
 OPTOELECTRONIC CO., LTD. and
                                            §        CONSOLIDATED CASE
 ABSEN, INC.,
                                            §
                                            §
 SHENZHEN AOTO ELECTRONICS                           Case No. 2:18-cv-00113-JRG-RSP
                                            §
 CO., LTD.,                                          CONSOLIDATED CASE
                                            §
                                            §
 UNILUMIN GROUP CO., LTD.,                           Case No. 2:18-cv-00116-JRG-RSP
                                            §
                                                     CONSOLIDATED CASE
                                            §
                                            §
 YAHAM OPTOELECTRONICS CO.,
                                            §        Case No. 2:18-cv-00118-JRG-RSP
 LTD.
                                            §        CONSOLIDATED CASE
            Defendants.                     §

                                         ORDER

       After Plaintiff Ultravision Technologies, LLC(“Ultravision”) filed a series of Amended




                                           1/2
Case 2:18-cv-00103-JRG-RSP Document 19 Filed 02/26/20 Page 2 of 2 PageID #: 57



Complaints, it no longer asserts claims of infringement against several defendants in this

consolidated action. These defendants include:

           •   AOTO Electronics (US) LLC (Compare Case No. 2:18-cv-00113, Dkt. No. 1 with

               Case No. 2:18-cv-00100, Dkt. No. 69);

           •   Liantronics, LLC (Compare Case No. 2:18-cv-00103, Dkt. No. 1 with Case No.

               2:18-cv-00100, Dkt. No. 70);
.
           •   Leyard American Corporation (Compare Case No. 2:18-cv-00102, Dkt. No. 1 with

               Case No. 2:18-cv-00100, Dkt. No. 71); and

           •   Unilumin Led Technology FL LLC (Compare Case No. 2:18-cv-00116, Dkt. No.

               1 with Case No. 2:18-cv-00100, Dkt. No. 72).

       In light of this, the Court directs the Clerk to remove the four defendants listed above from

the docket sheet in both the lead case and within their respective consolidated cases. If any

party contends that these parties should remain in this case, then it ORDERED to file a notice by

March 2, 2020.
       SIGNED this 3rd day of January, 2012.
       SIGNED this 25th day of February, 2020.




                                                     ____________________________________
                                                     ROY S. PAYNE
                                                     UNITED STATES MAGISTRATE JUDGE




                                               2/2
